ORDER
PER CURIAM:
On January 21, 1977, petitioner Levi Campbell filed with this Court his petition for review of the district court’s denial of his motion to withdraw his guilty plea and vacate his sentence. Thereafter on the same date we referred the matter to the Montana Defender Project for investigation and briefing and mailed copies thereof to the Yellowstone County Attorney, the Honorable Charles Luedke, District Judge, and the Attorney General.
Thereafter the Montana Defender Project began its investigation of the facts pertinent to the petition but was unable to pursue its *550investigation because of noncooperation by petitioner and his refusal to disclose the facts pertinent to his petition. The Montana Defender Project additionally contacted Mr. Urban Bear Don’t Walk, the attorney who petitioner claims to want to represent him, and who was unable to supply any information concerning the underlying facts on which the petition is based.
On this date petitioner filed his “Motion to Show Cause” asking this Court to either grant or deny relief on his initial petition.
On the basis of the foregoing this Court finds that the delay in acting on the petition herein was a direct result of noncooperation by petitioner and his refusal to disclose the facts pertinent to his petition. The Court further found that no further investigation to determine the merits of the petition is possible because of petitioner’s noncooperation and nondisclosure of pertinent information. The Court finds that the petition lacks merit on the face of the record and should be denied.
IT IS ORDERED:
(1) That the petition of Levi Campbell filed herein on January 21, 1977, is denied.
(2) That a true copy of this Order be mailed forthwith to the County Attorney of Yellowstone County, the Montana Defender Project, the Honorable Charles Luedke, District Judge, and the Attorney General of the State of Montana.